          Case 1:20-cr-00062-NONE-SKO Document 52 Filed 10/23/20 Page 1 of 2


 1   Monica L. Bermudez
     Attorney at Law, SBN 275434
 2   1670 "M" Street
     Bakersfield, CA 93301
 3   Tel: (661) 616-2141
     Fax: (661) 322-7675
 4
     Attorney for:
 5   BRYAN SAHAGUN
 6                         IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                                    ) Case No.: 1:20-CR-00062-NONE-SKO-4
 9   UNITED STATES OF AMERICA,                      )
                                                    ) ORDER TO ALLOW DEFENDANT TO
10                 Plaintiff,                       ) TRAVEL OUT OF DISTRICT
                                                    )
11       vs.                                        )
     BRYAN SAHAGUN,                                 )
12
                                                    )
                   Defendant                        )
13
                                                    )
14   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA
15
     K. OBERTO AND KATHLEEN SERVATIUS, ASSISTANT UNITED STATES ATTORNEY:
16          COMES NOW defendant, Brian Sahagun, by and through his attorney of record,
17   MONICA L. BERMUDEZ, hereby requesting to allow defendant to travel out of the district.
18
            Mr. Sahagun has informed my office that he would like to travel to Stockton, CA for his
19   cousin’s, Rafael Cornejo, baby shower which will take place on October 24, 2020. Mr. Sahagun
20   plans on traveling by vehicle alone. Mr. Sahagun anticipates leaving Palmdale, CA on Friday,
21
     October 23, 2020 at 12:00 p.m. and will return Sunday, October 25, 2020 by 10:00 p.m. The
22   drive will take approximately five hours. Mr. Sahagun will stay with his aunt, Yesenia Cornejo,
23   at 1984 Phillip Court Stockton, CA 95206. Ms. Cornejo lives with her son, Rafael Cornejo, and
24
     two minors.
25
          Case 1:20-cr-00062-NONE-SKO Document 52 Filed 10/23/20 Page 2 of 2


 1            Mr. Sahagun currently resides in Palmdale, CA with his mother, Norma Sahagun, who is

 2   also his third-party custodian. Mr. Sahagun is on supervised release and is being supervised by

 3   United States Pretrial Services Officer Michelle Ries. He has no violations since being placed on

 4   release and checks in with Officer Hamel as ordered by the court.

 5            Mr. Sahagun’s is scheduled for a status conference on December 7, 2020.

 6            United States Attorney Kathleen Servatius and United States Pretrial Services have no

 7   objection.

 8

 9                                                               Respectfully Submitted,

10   DATED: October 23, 2020                                     /s/ Monica L. Bermudez _
                                                                 MONICA L. BERMUDEZ
11                                                               Attorney for Defendant
                                                                 Bryan Sahagun
12

13
                                                  ORDER
14
              GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that defendant is allowed to
15
     travel out of district from October 23, 2020, at 12:00 p.m. until Sunday, October 25, 2020, at
16
     10:00 p.m.
17

18
     IT IS SO ORDERED.
19

20
     Dated:       October 23, 2020                               /s/   Sheila K. Oberto               .
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
